Citation Nr: 1019558	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  99-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent disabling for service connected peptic ulcer disease, 
status post vagotomy, antrectomey and Billroth II 
anastomosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 
1967.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In the May 1999 rating decision, the RO granted the Veteran's 
claim for service connection and evaluated the service-
connected peptic ulcer disease as 30 percent disabling 
effective February 25, 1998.  The Veteran disagreed with the 
initial disability rating and perfected an appeal.

In September 2002, the Veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before a local hearing officer.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

In April 2004 and March 2009 decisions, the Board remanded 
the Veteran's claim for a higher initial disability rating 
for further procedural and evidentiary development.


FINDING OF FACT

1.  The Veteran's service-connected peptic ulcer disease is 
manifested by episodic epigastric pain; vomiting at least two 
times per week; no anemia, significant weight loss, bloody 
stool, or hematemesis.




CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for service-connected peptic ulcer disease have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected peptic ulcer 
disease is worse than VA has evaluated and meets the criteria 
for a 40 percent disability rating.  See April 2010 Formal 
Brief at page 2.  The Board will first address preliminary 
matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board has twice remanded the Veteran's 
claim for further procedural and evidentiary development.  
Specifically, in the April 2004 remand, the Board ordered VBA 
to provide all statutorily required notice and to provide the 
Veteran with a gastrointestinal examination to evaluate the 
service-connected peptic ulcer disease.  In the March 2009 
remand, VBA was directed to provide further procedural notice 
and to provide the Veteran with another gastrointestinal 
examination.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record includes evidence that the Veteran was provided notice 
of VA's duty to assist the Veteran in letters dated May 2004 
and March 2009.  In addition, the record includes reports of 
VA examining physicians dated May 2004 and June 2009.  The 
record also shows that the Veteran was provided adequate 
notice of the examinations.  For those reasons, the Board 
finds that VBA substantially complied with the May 2004 and 
March 2009 remand orders.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The issue on appeal is for an initial increased disability 
rating for service-connected peptic ulcer disease.  The 
United States Court of Appeals for the Federal Circuit and 
the Court have held that once service connection is granted, 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin 
v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board observes, however, that the RO informed the Veteran 
in the May 2004 and March 2009 letters that to substantiate a 
claim for increased rating, the evidence must show that his 
service-connected disability has gotten worse.  In addition, 
the Veteran was notified of the specific provisions of the 
diagnostic code pertaining to his claim in the March 2009 
notice letter.  

Both letters informed the Veteran that VA would assist him by 
obtaining relevant records which would support his claims and 
provide him, if necessary, with a medical examination.  He 
was further informed in the March 2009 letter of how VA 
determines a disability rating and an effective date.  
The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in January 2010.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  Finally, the Veteran has not 
contended, nor does the record indicate that his claim has 
been prejudiced by a lack of notice.  See Goodwin v. Peake, 
22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included VA 
treatment records in addition to his service treatment 
records, and has obtained records from the Social Security 
Administration pertaining to his claimed condition.  The 
Veteran has also been provided with VA medical examinations 
pertaining to his service-connected peptic ulcer disease 
disability.  38 C.F.R. § 3.159(c) (4) (2009).  As noted 
below, the Board finds that the medical evidence obtained in 
this case is more than adequate to rate his disability.  The 
examination reports reflect consideration of the Veteran's 
statements and provides a complete rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met. 

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions need be undertaken 
with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted above, the Veteran has presented evidence 
to a local hearing officer and has chosen not to present 
evidence and testimony in support of his claim at a hearing 
before a Veterans Law Judge.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Assignment of diagnostic code

The Veteran's service-connected peptic ulcer disease is rated 
under 38 C.F.R. § 4.114, Diagnostic Codes 7305 [Ulcer, 
duodenal] - 7348 [vagotomy with pyloroplasty or 
gastroenterostomy].  The Veteran's disability rating has been 
evaluated as 30 percent from the date of service connection.  
A hyphenated code is used when a rating under one diagnostic 
code requires the use of an additional diagnostic code to 
identify the basis for the evaluation.  38 C.F.R. § 4.27 
(2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's current symptoms of peptic ulcer disease are 
described in a June 2009 VA examination report as episodic 
epigastric pain, vomiting at least two times per week and 
dumping syndrome, without anemia, significant weight loss, 
bloody stool or hematemesis.  Diagnostic Codes 7305 and 7348 
are deemed by the Board to be the most appropriate because 
they pertains specifically to the primary symptoms in the 
Veteran's case (peptic ulcer causing pain).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and neither the 
Veteran nor his representative has requested that another 
diagnostic code be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic 
Codes 7305 and 7348.

Schedular rating criteria

Diagnostic Code 7348 provides for a 30 percent disability 
rating for vagotomy with pyloroplasty or gastroenterostomy 
with symptoms and confirmed diagnosis of alkaline gastritis, 
or of confirmed persisting diarrhea.  A 40 percent disability 
rating is provided with postoperative complications of 
stricture or continuing gastric retention.  The Note to 
Diagnostic Code 7348 provides that the rating official is to 
rate recurrent ulcer following complete vagotomy under 
diagnostic code 7305, minimum rating 20 percent; and rate 
dumping syndrome under diagnostic code 7308.

Diagnostic Code 7308 [postgastrectomy syndromes] provides a 
40 percent disability rating for moderate, less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent disability rating is provided with severe 
symptoms associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.

Diagnostic Code 7305 [ulcer, duodenal] provides a 40 percent 
disability rating for moderately severe symptoms, less than 
severe, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent disability rating is provided 
with severe symptoms, pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.



Schedular rating

The evidence includes the June 2009 VA examiner's report that 
describes the Veteran's complaints of symptoms consistent 
with dumping and gastroesophageal reflux disease [GERD] since 
his 1989 laparotomy with Billroth to gastric resection and 
antrectomy and vagotomy.  The June 2009 examiner reported the 
Veteran had episodic epigastric pain and vomiting at least 
two times per week.  The Veteran did not report recent 
hematemesis or bloody stool, and there was no evidence of 
anemia or significant weight loss.  The examiner determined 
that the Veteran "does not appear to be incapacitated by 
symptoms," but did observe that they occur on a continual 
basis and are "fairly frequent."  The examiner went on to 
note that the Veteran's symptoms appear to be both secondary 
to continuing peptic disease and also to GERD.

The Veteran was also evaluated in a May 2004 VA examination.  
The examiner noted that the Veteran had had "no major 
bleeds" since the 1989 surgery, that the Veteran took "a 
lot of medications" to control his symptoms of heartburn, 
indigestion, nausea, episodic vomiting and weight loss.  The 
episodes were described to last most of the day and occur 
three times per week.  The examiner reported the Veteran had 
"incapacitating episodes of pyrosis and discomfort."

An October 2002 gastroenterology consult note indicated that 
the Veteran complained of recurrent abdominal pain, nausea, 
continuous diarrhea, but no vomiting.  An August 2002 
emergency room note reported that the Veteran had had 
epigastric pain for a day and vomited 4 times.  There was no 
evidence of fever or chills or "GI bleeding."  A March 2002 
VA examiner's report shows complaints of 2-3 bowel movements 
each day, without diarrhea, no anemia or weight loss, and no 
history of severe symptoms.  The examiner reported that the 
Veteran had "dumping syndrome manifested with loose 
stools."

Finally, a September 1998 note reports the Veteran's symptoms 
included bile reflux gastritis and that he was "having 
severe exacerbations about every 10 days."

The Veteran's sister provided a statement that was received 
in January 2010.  The Veteran has waived his right to have 
the RO consider the statement prior to the Board's 
consideration.  M.R. stated that she has witnessed the 
Veteran's stomach pain over a long period of time.  She has 
witnessed him double over in pain, decline to eat food and 
suffer from weight loss over the years.  She stated she was 
also aware of the numerous medications the Veteran took to 
try to deal with the symptoms he experienced.  

The Veteran's November 1999 statement indicates he had daily 
diarrhea and episodes of vomiting on almost a daily basis.  
At the September 2002 local hearing, the Veteran testified 
that he went to the emergency room experiencing "bad 
cramps," and that he had vomited several times.  See Hearing 
transcript at page 2.  The Veteran reported his normal weight 
was about 190 pounds but that he had experienced weight loss 
and was then at about 170 pounds.  The Veteran testified that 
he had daily diarrhea and that his stomach had constant pain 
for which he took a variety of medications.  See hearing 
transcript at page 3.  He reported having 3-5 bowel movements 
a day.  See hearing transcript at page 4.  He further 
testified that he has heart palpations, numbness in his hands 
or arms, shortness of breath and sweating after meals 
virtually every day.  See hearing transcript at page 5.  

After review of the entire record, the Board determines that 
the Veteran's current symptoms most accurately meet the 
criteria of a 40 percent disability rating under Diagnostic 
Code 7308: moderate, less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  There is no medical 
evidence of anemia; thus, the criteria for a 40 percent 
disability rating under Diagnostic Code 7305 are not met.  
Similarly, there is no evidence of postoperative 
complications of stricture or continuing gastric retention; 
thus, the criteria for a 40 percent disability rating under 
Diagnostic Code 7348 are not met.

The Board has considered whether the Veteran's symptoms meet 
the criteria for higher disability ratings.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  For 
reasons expressed immediately below, the Board concludes that 
the evidence does not support a conclusion that the Veteran 
has symptoms of total occupational and social impairment 
which would warrant the assignment of a 60 percent disability 
rating under Diagnostic Codes 7305 or 7308.

There is no evidence of recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  Neither is there evidence of 
severe symptoms associated with hypoglycemic symptoms and 
weight loss with malnutrition and anemia.  In sum, after 
review of the entire record, the Board finds that the 
Veteran's symptoms are best described by the 40 percent 
criteria under Diagnostic Code 7308.  The Veteran's claim is 
granted to that extent.

The Board also recognizes that the June 2009 examiner 
determined that the Veteran's symptoms may be secondary to 
GERD.  The Board has considered whether the Veteran is 
entitled to a separate disability rating for GERD.  The 
regulations, however, do not provide separate benefits for 
his GERD symptoms that are identical to the symptoms he 
experiences from his service-connected peptic ulcer.  Under 
38 C.F.R. § 4.113 (2009), the regulations acknowledge that 
"there are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition."  Coexisting diseases 
in this area "do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
§ 4.14."  Section 4.14 provides that evaluation of the same 
disability under various diagnoses is to be avoided.  For 
those reasons, the Board finds that the Veteran's symptoms 
are adequately evaluated under the service-connected peptic 
ulcer disability and that evaluation of those symptoms for 
GERD would result in pyramiding prohibited by 38 C.F.R. 
§ 4.14 (2009).

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The evidence of the Veteran's symptoms from the date of his 
service connection, February 25, 1998, to the current time 
has been described above.  The Board finds that the Veteran's 
symptoms have essentially remained the same throughout the 
period from service connection to the June 2009 VA 
examination.  For those reasons, staged ratings are not 
warranted.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected peptic ulcer disability, and has just 
determined that the symptomatology of the Veteran's service-
connected condition is specifically contemplated under the 
ratings criteria.  

Since the available schedular evaluation adequately addresses 
the Veteran's disability and symptomatology, the second and 
third questions posed by Thun become moot.  The Board, 
nevertheless, briefly notes that the evidence in this case 
does not demonstrate any of the factors provided in the 
"governing norms" such as frequent hospitalization or marked 
interference with employment. See 38 C.F.R. § 3.321(b)(1).  
In this case, there is no indication that the Veteran has 
required frequent hospitalizations for his disability; the 
evidence shows he was hospitalized in October 2002 for a 
brief period for investigation whether he had pancreatitis.  
But, the evidence does not indicate that he has been 
hospitalized since 1989 for his peptic ulcer disability.  

The Veteran has claimed he is not able to work because of his 
stomach problem.  He has, however, also said the same thing 
about his nonservice-connected back condition that is the 
primary basis for his Social Security benefits.  The evidence 
also suggests that his ability to work is affected by his 
nonservice-connected psychological disorder and other 
nonservice-connected disorders.  Indeed, the June 2009 
examiner noted that "it was less likely than not that the 
[peptic ulcer] symptoms are incapacitating."  In sum, the 
Board finds that the Veteran's claim he can not work because 
of his service-connected ulcer disability is not supported by 
the credible objective medical evidence in the record.  While 
the Board is certain his ulcer disability contributes to his 
ability to work, the disability's symptoms do not present an 
exceptional or unusual disability picture that is not 
adequately contemplated by the schedular regulations.







ORDER

Entitlement to a disability rating of 40 percent disabling 
for service-connected peptic ulcer disease, status post 
vagotomy, antrectomey and Billroth II anastomosis is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


